DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because number 144, which refers to the bore according to the specification and as used in figure 2, points to a spring in figure 4 of the replacement drawings of December 18, 2020. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1, 3-6, 9, 11, 13, 14, 16, 17, 19-27 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  


a body (tubular body portion 370, see figure 17 and paragraph [0136]) having a first end (lower end) and a second end (upper end), wherein the body defines a passage extending within the body from the first end to the second end, and a recess (exterior annular recess 124, see figure 2 and paragraph [0143]) is formed within the body at the second end, the body comprising:
an inlet at the first end of the body, the inlet configured to directly engage with a portion of the refrigeration system (inlet from fluid transfer member 128, see figure 17 and paragraph [0062]);
a plunger (390, see figure 17 and paragraph [0141]) positioned in the passage, the plunger configured to allow a fluid from the refrigeration system to flow through the inlet and into the conduit of the body; and
a housing (exterior of servicing device 134, which may be a piercing valve, may include a push button, may be a shutoff valve, and may be snap-fit able, see paragraph [0060] and [0062], which also indicates it is removably coupled), at least partially positioned in the recess and removably coupled to the second end of the body, the housing in fluid communication with the conduit.
Warth et al (US Patent Application Publication No. 2009/0041081, previously of record) discloses a sensor configured to:
directly contact the fluid;
measure a parameter of the fluid; and
generate a signal representative of the measured parameter (see title and abstract of Warth); and
Yenni (US Patent Application Publication No. 2014/0262130, previously of record) discloses a transmitter (communications modules 174 and 180, see figure 4 and paragraph [0109]), 
However, upon reconsideration, none of Carrubba, Warth, and Yenni discloses a separate and distinct conduit positioned in the passage defined by the body, the conduit being in fluid communication with the inlet and extending to the recess at the second end of the body, with the sensor being within a housing positioned within the recess. Furthermore, this specific combination of features is also not suggested by the prior art of record.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763